OFFICE   OF THE   AmORNEY      GENERAL    OF TEXAS

                            AUSTIN




gonorablc C. K. c'avm?es
state Auditor
&uM.n, Tccaf3
Dear Er . Cavnoset




          We eoknorl6~iige
                         reo                     tter aekfng for 8
1eglllopmion of thle  Depart                     tea in the fallas-
%ng quotation therefrom:
                                               Nos. o-19&
                                              verago pro-
                                              8 Corperation
                                         for county, road
     distriots 823                      trict   Pmls.

                                        these   tW0     0@1iOn8
                                        lsrrsallasituations
                                   on and maintannnee of
                                  we request your opinion
                               ined hewn.
                           is a list of the State Schools

                        sity of Texas - B;ainCollege -

               Schciol of U.nas 3nr3 W3tallurgy   - El
               PZLSO, Texas
               kertical Drancfi - Galveston,   Texas
               John Scaly iiOspit81 - <;alVestOn, Tt?Xas
          *Bf;ri.CUltUX'irland kl002mniGa1 College -
               College Station,    Tesas
          *branchesg
Honorable C. ti.I;avnese- page 2




               Worth Texas Agrioultural College -
               Arlington, Texas
               John TaMeton Agricultural College -
               Stephenville, Texas
               Brairie View State Normal Collage -
               Prairie View, Texas
          *Texas  Technological College - Lubbook,
               Texas
          'Texas aollege of Arts and Industries -
               Xingsville, Texae
          *Texas State College for Women - Denton,
              Tf3x88
          *State Teaohers Collegeeei
              East Texas State Teachers College -
              Cmemeroe , Texas
              North Texan State Teaohera College -
              Denton, Tex88
              Sam Houston State Te8oher8 College -
              Buntsrllle, Texao
              southwest Taxes State Tetiher8 College-
              San Marcos, Texae
              Stephen F. Austin State Teachers College -
              Nacogdmhos,   Texas
              Sul Ross State Teaohere College - Alpine,
              Texas
              West Texas Stste Tesohers Oollege -
              CanyoU, Texas
          *Bearing in mind that the Ualversity of Texas ati
the Agrioultural arxlYechanioal College both maintain Bramh
Colleges which were oreated and which fun&don differently
from the State Teachers Colleges , eta., we ask your opinion
as to whether each of'the bank aacouuts maintained by the
University of Texas and aa& of its Branuhes, by the Agrieul-
tural aad bieChaniC81College and eaah of its Branches and by
each of the other l3tateSchools are proteoted in the amount
of the Five Thousand ($5,000.00) Dollars guaranteed by the
Federal Deposit Insurance Corporation. In this conneation
there may be instances where the Ma%n College and one or
more of its Branches deposit moneys in the same bank, which
would naturally have a bearing On the queetion.
          "To be a bit more explicit, eaah of,these inotltu-
tions maintains frem one to fifteen bank accounts, the most
usual titles of which are:
tionorabloC. ii.Cavness - page 3




          "1. Oeneral Operating Fund
          '~2. P'3ttyC8Sh puad
          .3. Dormitory Sink&   Fund
          v4. Student Loan Pund
          fl6.Plant Fund
          '6. Agency Fund.9

          We 8re Of the OpilliOnyour questions as answered
iu our Opinions Nos. o-1948 and o-lQ49, together with the
further exposition contained in the euocseding paragraph,
will meet your various situations.
          Rvvonthough an aououut is oarried in the name of
8 legal entity, nevertheless, if the 80eount shows to be a
trust account, legally charged with 8 speoifla use or for a
definite purpose, it is 8 separate acaount, within the con-
templation of the P. D. I. dot from one crarrlecl by the en-
tity in its own right, the deposit being by the institution
or entity in 8 separate oapaeity from that of Its general
illdividil81
           right.
           This ObseXV8tiOn is pertinent to your enumerated
*Fund* Accounts, oarried by the various institutions men-
tioned by you. A separate fund in the sense that it is 8
trust,  when deposited by the Lnetitution, ia a separate
8tsomt.    If, however, the breaking dam of the deposit
into VlWiOUS depOSitS  Of SO-08llSd fU!lIiS iS llISl't3ly
                                                        8 lUSt-
ter of oonvenienae to the institution, then the rule just
announed   would, Of aourse, not 8pply. This opinl.onis, to
be sure, general in its nature, but it is neaessarily so,
sinoe your inquiry is general.
          If a more spe~ifio opinion i8 required by you at
any time, upon a presentation of the speoific case, we will
be glad to advise further.
                                   vsry truly yours
                              ATTORHi33GZNSRAL OF TEXALB



OS-M